Citation Nr: 1300675	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for bladder cancer, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claims of entitlement to service connection for service connection for bladder cancer, including as due to exposure to Agent Orange, and service connection for prostate cancer, including as due to exposure to Agent Orange.  The Veteran perfected a timely appeal to that decision.  

In January 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2011.  

In July 2011, the Board again remanded the case to the RO for still further development.  An SSOC was issued in June 2012.  The Board finds that there has been substantial compliance with its remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47(1999).  


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran served in or visited the Republic of Vietnam; therefore, exposure to Agent Orange may not be presumed.  

2.  Prostate cancer is not shown to have had onset during service and was not manifest to a compensable degree within one year of separation from service; prostate cancer was first documented after service, and is not shown to be related to the Veteran's active service including exposure to Agent Orange.  

3.  Bladder cancer was not shown in service and has not been shown by competent evidence of record to be etiologically related to the Veteran's active military service, including exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein, to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  Bladder cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein, to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2005 from the RO to the Veteran, which was issued prior to the RO decision in July 2005.  Additional letters were issued in February 2010, April 2010, and September 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The Veteran was afforded a VA examination.  The report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided diagnoses consistent with the record.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background

The record indicates that the Veteran had active service from January 1960 to December 1963.  His service personnel records indicate that the served as a Seaman's Apprentice and a Seaman aboard the USS Midway (CVA-41) from May 16, 1960, through November 16, 1963.  The service treatment records (STRs) are completely silent with respect to any complaints or findings of any bladder or prostate disorder, including any growths or tumors.  On the occasion of the separation examination, in December 1963, the Veteran denied any history of tumors, cancers, or a prostate disability; clinical evaluation of the genitourinary system was reported as normal.  

The Veteran's claim of entitlement to service connection for bladder and prostate cancer (VA Form 21-526) was received in January 2005.  Submitted in support of his claim was a questionnaire completed by his primary care physician at the VA (P.C.), dated in August 2003.  The examiner reported that the Veteran had a diagnosis of malignant neoplasm prostate, status post, cystoprostatectomy.  The examiner noted that the Veteran suffered from symptoms, which included pain in the pelvis and fatigue as a result of his prostate disorder.  He noted that his prostate disorder was diagnosed in May 1999.  

Also submitted in support of the Veteran's claims were VA progress notes dated from August 2003 to February 2006.  These records show that the Veteran received follow up evaluation and treatment for prostate cancer and bladder cancer and residuals of said cancers.  

Of record is the copy of a VA operation report dated in May 1999.  This report reflects that the Veteran was admitted to a hospital with a diagnosis of squamous cell carcinoma of the bladder and urachus.  The Veteran underwent radical cystectomy, cystoprostatectomy with excision of urachus and umbilicus and ileal urinary conduit.  

Received in February 2007 was an article which provides Ship's History for USS Midway (CVB-41, later CVA-41 and CV-41) for the period from 1945 to 1997.  

Another article was received in May 2008 which contained the history of the ships used by the Department of the Navy during the Vietnam War.  The article related that the USS Midway operated off the coast of Vietnam during the Laotian Crisis, eventually returning to Alameda, California, in September 1961.  

Received in September 2009 were VA progress notes dated from May 2006 to August 2009.  These records show that the Veteran continued to receive follow up evaluation and treatment for several disabilities, including residuals of bladder and prostate cancers.  

Received in September 2011 is a copy of a memorandum issued by the Joint Services Records Research Center (JSRRC), dated in May 2009, indicating that, after having reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents during the Vietnam Ear, they had found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC stated that it could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  

The Veteran was afforded a VA examination in October 2011.  It was reported that prostate cancer was diagnosed in 1999.  It was noted that the Veteran had a longstanding history of enlarged prostate since 1964; he had prostate massage.  It was noted that the Veteran was given antibiotics "many times" for treatment of urinary symptoms, including burning, slow stream, and painful urination.  Kidney stones were diagnosed in the early 1980s.  A definitive diagnosis of prostate cancer was made at the time of radical cystoprostatectomy in May 1999.  The examiner indicated that the Veteran's condition was currently in remission; he had completed all treatment for the prostate cancer.  It was reported that the Veteran currently suffered from voiding dysfunction as a result of bladder cancer; however, he did not have any symptoms of obstructed voiding.  It was also reported that the Veteran had erectile dysfunction, which was as likely as not attributable to prostate cancer.  The examiner reported that bladder cancer was diagnosed in 1996.  It was noted that he developed gross hematuria in 1999, was diagnosed as having squamous cell carcinoma, and had surgery.  It was also noted that the Veteran currently had a voiding dysfunction as a residual effect of radical cystoprostatectomy, bilateral pelvic lymph node dissection and ileourinary conduit.  

The examiner reported a diagnosis of bladder cancer; he stated that bladder cancer is not caused by or a result of Agent Orange or other in-service exposure, condition or experience.  The examiner explained that there was no evidence of record linking any bladder cancer to any of the Veteran's in-service experience, or possible/potential exposure.  The examiner further noted that bladder cancers are not "presumptive" conditions associated with Agent Orange.  Circumcision in September 1962 would have absolutely no effect on the urinary bladder.  The examiner noted that the Veteran was a cigarette smoker from age 18-52; and he had an admitted history of past marijuana smoking.  The examiner observed that smoking of tobacco products was the number 1 associated exposure linked to bladder cancers.  Marijuana was known also to contain many carcinogens, although the examiner was not able to definitely state whether any were specifically associated with bladder cancers.  The examiner also reported a diagnosis of prostate cancer.  He stated that prostate cancer is at least as likely as not caused by or a result of Agent Orange exposure.  The examiner stated if, in fact, the Veteran was exposed to Agent Orange while onboard the USS Midway between 1960 and 1963, then he falls into the category of having had a "blue water" exposure.  The examiner stated that there is no other documentation of record associating any of the Veteran's official duties as a Navy Seaman, with prostate cancer.  The examiner further noted that the Veteran has stated that he was told by his private medical doctor in 1964 that he had an "enlarged" prostate, and he received prostate massage and antibiotics as treatment.  If this was the case, it was most likely that he was being treated for a prostate infection, unrelated to any possible Agent Orange or other toxic exposure.  

Received in October 2011 was a copy of the deck logs for the USS Midway.  The ship's history documents that it departed Alameda, California, on February 15, 1961, for service with the Seventh Fleet and arrived at Subic Bay, Republic of the Philippines on March 7, 1961.  As a unit of Task Force 77, the USS Midway served in the South China Sea during the Laotian Crisis in the spring of 1961.  The carrier departed Subic Bay on September 12 for the states and arrived at Alameda on September 28, 1961.  The deck logs do not document that the USS Midway docked, transited the inland waterways or that the ship's personnel stepped foot in the Republic of Vietnam.  

In response to a request for information (3101 Print), dated in December 2011, the National Personnel Records Center (NPRC) dated that they were unable to determine whether the Veteran served in the Republic of Vietnam.  It was noted that the Veteran served aboard the USS Midway CVA-41, which was in the official waters of the Republic of Vietnam from March 24, 1961, to March 25, 1961, and March 28, 1961, to April 7, 1961.  The record, however, provides no conclusive proof of in-country service.  

Of record is a memorandum dated in March 2012 of formal finding of a lack of information required to corroborate exposure to Agent Orange.  It was noted that all efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  




III.  Legal Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes mellitus, Type II, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The U.S. Court of Appeals for the Federal Circuit has agreed with VA's interpretation of its regulations that "duty or visitation" in the Republic of Vietnam seems to contemplate actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009). Hence, a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Id.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  S/C for prostate cancer, including as due to exposure to AO

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been alleged that the claimed disability was incurred while engaging in combat.  Furthermore, there is no evidence of a prostate disability during service or within one year of separation and it is not so contended.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran essentially contends that he developed prostate cancer as a result of exposure to Agent Orange during service.  

In regards to possible herbicide exposure in service, the USS Midway, on which the Veteran served, was a deep water (or "blue water") vessel, and he has not submitted any evidence suggesting he went to mainland Vietnam during his service in the military, including inland water ways or shallow water ports, which is required to trigger the presumption of herbicide exposure.  His SPRs are in accord, and the RO verified that he did not have experience on mainland Vietnam or the country's internal waterways.  The RO also confirmed that Navy and Coast Guard ships did not use, store, test, or transport tactical herbicides.  VA maintains an updated list of naval vessels that were known to have entered Vietnamese inland waters or to have docked in shallow "brown water" ports, and the USS Midway is not on the list.  The RO noted that the USS Midway was known to have entered Vietnamese territorial waters several times during the Veteran's period of service, but this is not evidence that the vessel entered inland waterways or docked at shallow water ports.  

Significantly, in September 2011, the JSRRC stated that it could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  Moreover, in December 2011, the NPRC verified that the Veteran served aboard the USS Midway CVA-41, which was in the official waters of the Republic of Vietnam from March 24, 1961, to March 25, 1961, and March 28, 1961, to April 7, 1961.  It noted, however, that the record provided no conclusive proof of in-country service.  Therefore, despite the efforts undertaken to obtain additional information in an attempt to corroborate any exposure while the Veteran served aboard the USS Midway, the record does not support the Veteran's claim of possible exposure to Agent Orange.  Clearly, there was no such evidence between January 9, 1962, and the Veteran's separation from service in December 1963.  As a consequence, the Board finds that he was not exposed to herbicides during his service and he resultantly does not benefit from a presumption of exposure.  As such, after considering all the evidence of record, the Board finds that the Veteran's prostate cancer may not be presumed to have been incurred in service on account of herbicide exposure.  As such, prostate cancer is not presumed to have been incurred in service.  38 C.F.R. § 3.309(e) (2012).  

Further, as noted above, specified chronic diseases, including tumors, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a) (3); 3.309(a) (2012).  In this case, however, the first evidence of diagnosed prostate cancer was not until May 1999, approximately 36 years after the Veteran's separation from military service.  Therefore, because none was manifest to a degree of 10 percent or more within a year of leaving active duty service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In summary, service incurrence or aggravation of prostate cancer may not be presumed.  38 C.F.R. §§ 3.307, 3.309 (2012).  

In this case, the Board finds that there is no persuasive evidence showing that the Veteran's prostate cancer developed during service or within a year of separation or as a result of his herbicide exposure or any incident of service.  38 C.F.R. § 3.303(d); see Combee, 34 F.3d 1039.  

Significantly, as noted above, the Veteran's STRs are negative for complaints, findings or diagnoses of any prostate problems.  Post-service treatment records indicate that prostate cancer was diagnosed in 1999.  To the extent that the veteran asserts that his prostate disability is attributable to service, the Board concludes that his assertion is unsupported by reliable evidence and is not competent.  There is a remarkable lack of corroborative evidence within years of separation from service.  The Board notes that the veteran separated from service in 1963 but benign enlarged prostate was not diagnosed until 1999, which is about 23 years after separation.  The gap of 36 years between the time the veteran was separated from service in 1963 and the first time he reported having symptoms in 1998 militates against a finding that the veteran's current diagnosis is related to a chronic disorder that was initially manifested in or shortly after service, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 230 F.3d 1330(Fed. Cir. 2000. Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board acknowledges the October 2011 VA examiner stated that the prostate cancer was at least as likely as not caused by or a result of Agent Orange exposure.  Although this opinion is favorable, the Board finds that it does not provide a basis to support an award of service connection.  Specifically, the rationale provided by the VA examiner was "if, in fact, you were exposed to Agent Orange while aboard the USS Midway between 1960 and 1963," then you fall into the category of having had a "blue water" exposure.  Deck logs, however, do not document that the USS Midway docked, transited the inland waterways or that the ship's personnel stepped foot in the Republic of Vietnam.  As such, Agent Orange exposure has not been established.  Given this, the Board finds that the October 2011 opinion lacks probative value.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The only evidence that relates the Veteran's prostate cancer to his military service, especially exposure to Agent Orange, is the Veteran's own statements.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1336.  Prostate cancer, however, requires specialized training for a determination as to its diagnosis and causation, and is therefore not susceptible of lay opinion as to those questions.  The Board finds that there is no competent and probative evidence indicating that the veteran's prostate cancer is causally related to his military service.  

Based upon the foregoing and the lack of competent evidence of a nexus between any prostate cancer to service or to any exposure to Agent Orange, the Board concludes that Veteran is not entitled to service connection for prostate cancer.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert, 1 Vet. App. at 55-56.  

B.  S/C bladder cancer, including as due to exposure to Agent Orange

Based on the evidence of record, the Board finds that service connection for bladder cancer, to include as due to herbicide exposure, is not warranted in this case.  

In regards to possible herbicide exposure in service, the USS Midway, as noted above, despite the efforts undertaken to obtain additional information in an attempt to corroborate any exposure while the Veteran served aboard the USS Midway, the record does not support the Veteran's claim of possible exposure to Agent Orange.  Records from the NPRC and Deck logs from the National Archives do not document that the USS midway docked, transited the inland waterways or that the ship's personnel stepped foot in the Republic of Vietnam.  As a consequence, the Board finds that he was not exposed to herbicides during his service and he resultantly does not benefit from a presumption of exposure.  And, in any event, bladder cancer is not listed in the schedule contained in the regulations of diseases that have been scientifically correlated to herbicide exposure.  38 C.F.R. § 3.309(e).  So service connection based on herbicide exposure is not warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d at 1044, citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.  

In this case, the record is absent evidence of in-service incurrence of a bladder condition, including bladder cancer, evidence of cancer of the bladder within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service and cancer of the bladder.  The record is also absent credible evidence of in-service herbicide exposure.  

Post-service medical evidence shows that bladder cancer was first diagnosed in 1996, approximately 33 years after he was discharged from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330(Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The Board further notes that at the time of diagnosis, the medical records failed to record any comments or contentions by the Veteran that he was potentially exposed to herbicides during his military service or to other contaminants.  

Moreover, no medical professional has ever suggested that the Veteran's bladder cancer was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  Rather, following a VA examination in October 2011, the VA examiner stated that the Veteran's bladder cancer is not caused by or a result of Agent Orange or other inservice exposure, condition or experience.  The examiner explained that there is no evidence of record linking any bladder cancer to any of the Veteran's in-service experience, or possible/potential exposure.  The examiner further noted a circumcision in service in September 1962 would have absolutely no effect on the urinary bladder.  The examiner observed that the Veteran was a cigarette smoker from age 18-52; and, he has an admitted history of past marijuana smoking.  The examiner stated that smoking of tobacco products is the number one associated exposure linked to bladder cancers.  Thus, he is attributing the Veteran's bladder cancer to smoking.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

Moreover, generally, for claims received after June 9, 1998, disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  Therefore, because the VA examiner has linked the Veteran's bladder cancer to his history of chronic cigarette smoking, service connection is not warranted for this consequent disability.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for bladder cancer, and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55-56.  Accordingly, the appeal of this claim is denied.  


ORDER

Service connection for prostate cancer, to include as due to exposure to Agent Orange is denied.  

Service connection for bladder cancer, to include as due to exposure to Agent Orange is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


